287 F.2d 559
Vito BOLOGNA, Appellant,v.UNITED STATES of America, Appellee.
No. 17133.
United States Court of Appeals Ninth Circuit.
March 14, 1961.

Appeal from the United States District Court for the Southern District of California, Southern Division; James M. Carter, Judge.
Murry Luftig, San Diego, Cal., for appellant.
Laughlin E. Waters, U. S. Atty., Thomas R. Sheridan, Chief U. S. Atty., Los Angeles, Cal., Elmer Enstrom, Jr., Asst. U. S. Atty., San Diego, Cal., for appellant.
Before BARNES, JERTBERG and KOELSCH, Circuit Judges.
PER CURIAM.


1
The above appeal from a judgment of conviction coming on to be heard upon the transcript of record, the briefs of the parties and the argument of counsel in open court, and the court being duly advised,


2
And the sole question on this appeal being whether Section 1407 of Title 18 U.S.C.A. is a narcotic law of the United States,


3
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and it hereby is affirmed, 181 F. Supp. 706, upon the opinion of Judge Jacob Weinberger, rendered on defendant's previously made motion to dismiss.